

115 S1874 IS: Distributed Energy Demonstration Act of 2017
U.S. Senate
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1874IN THE SENATE OF THE UNITED STATESSeptember 27, 2017Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Energy to establish certain demonstration grant programs relating to the
			 demonstration of advanced distribution systems, smart water heaters,
			 vehicle-to-grid integration, and granular retail electricity pricing, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Distributed Energy Demonstration Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Advanced distribution system grant program.Sec. 4. Smart water heater demonstration program.Sec. 5. Vehicle-to-Grid Integration (VGI) Demonstration Grant Program.Sec. 6. Granular retail electricity pricing grant program.Sec. 7. Federal matching fund for smart grid investment costs.Sec. 8. Personal protections for sensitive personal data.Sec. 9. General provisions. 2.DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Federal Energy Regulatory Commission. (2)Distributed energy resource (A)In generalThe term distributed energy resource means an electric device that can produce or consume energy that is located—
 (i)on the distribution system or any subsystem of the distribution system; or (ii)behind a customer meter.
 (B)InclusionsThe term distributed energy resource includes— (i)an energy storage resource;
 (ii)an energy generation technology; (iii)a demand response resource;
 (iv)an energy efficiency resource; (v)an electric vehicle and associated supply equipment and systems; and
 (vi)aggregations and integrated control systems, including virtual power plants, microgrids, and networks of microgrid cells.
 (3)Electric consumer; electric utility; rate; State regulatory authorityThe terms electric consumer, electric utility, rate, and State regulatory authority have the meanings given the terms in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602).
 (4)Energy storageThe term energy storage means equipment or facilities capable of absorbing energy, storing energy for a period of time, and dispatching the stored energy, that—
 (A)uses mechanical, electrochemical, hydroelectric, or thermal processes, as a single facility or as an aggregation of units, throughout the electric grid, including behind the meter to store energy generated at one time for use at a later time;
 (B)uses mechanical, electrochemical, hydroelectric, or thermal processes, as a single facility or as an aggregation of units, throughout the electric grid, including behind the meter to store energy generated from mechanical processes that would otherwise be wasted for delivery at a later time; or
 (C)stores thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at that later time.
 (5)GranularThe term granular, with respect to a rate or other price for electricity, means that the rate or price is established based on precise accounting of the value, as determined by the time and location of the production or consumption of the electricity and the unique type of energy services being provided, of electrical energy, capacity, and ancillary services, including—
 (A)time-of-use rates; (B)peak-time rebates;
 (C)critical peak pricing; (D)real-time pricing;
 (E)transactive energy approaches; (F)inverted time-of-use rates;
 (G)forward-looking charges; (H)peak-coincident capacity network charges; and
 (I)3-part rates. (6)Grid flexibilityThe term grid flexibility means the ability of a power system—
 (A)from an operational perspective, to respond to changes in supply and demand, such as abrupt changes in load conditions or sharp ramps in generation; and
 (B)from a long-term planning and investment perspective, to respond to changes in technology, markets and policy, without incurring stranded assets.
 (7)IoTThe term IoT means a set of technologies (including endpoint devices, such as sensors, actuators, management systems, user interfaces, vehicles, machinery, and household appliances) that—
 (A)are linked via communication networks to enable advanced control and valuable services; and (B)may provide real-time information and actionable analytics, as appropriate.
 (8)Light-duty consumer vehicleThe term light-duty consumer vehicle has the meaning given the term light-duty vehicle in section 1037.801 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (9)MicrogridThe term microgrid means a localized grid that can disconnect from the traditional grid to operate autonomously and help mitigate grid disturbances to strengthen grid resilience.
			(10)National
 LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (11)SecretaryThe term Secretary means the Secretary of Energy. (12)Transit agencyThe term transit agency has the meaning given the term in section 630.3 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (13)Transit vehicleThe term transit vehicle has the meaning given the term bus in section 1192.3 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).
			3.Advanced distribution system grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an electric utility, such as—
 (A)an investor-owned electric utility; (B)a publicly owned utility; and
 (C)an electric cooperative. (2)ProgramThe term program means the program established under subsection (b).
 (b)EstablishmentThe Secretary shall establish a program under which the Secretary shall provide grants to support projects designed to advance the integration and optimization of distributed energy resources.
			(c)Applications and selection
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate, including—
 (A)an interoperability plan for the proposed project; (B)a cybersecurity plan for the proposed project;
 (C)a privacy plan for the proposed project, including a provision relating to— (i)the protection of the privacy of individual customer information;
 (ii)the secure storage, handling, and destruction of data; and (iii)the access of energy use data by third parties;
 (D)the anticipated benefits of the proposed project, from a business perspective and the perspective of the customer;
 (E)for a project proposed by an investor-owned electric utility, a formal approval of the project from the regulatory body of jurisdiction, such as a State public utility commission; and
 (F)an assurance that, as a condition of receiving the grant, the eligible entity will participate in a working group in accordance with section 9(a), including with respect to preparation of the report under section 9(b).
 (2)PriorityIn selecting recipients of grants under this section, the Secretary shall give priority to— (A)a proposed project that is submitted by a multiutility partnership with a diverse customer profile;
 (B)a proposed project that is submitted by a partnership that includes at least 1 National Laboratory or institution of higher education;
 (C)a proposed project that promotes education and training in disciplines that are essential for distribution system development, as determined by the Secretary; and
 (D)a proposed project that proposes a scaled deployment strategy for the technology and systems of the project, with an emphasis on achieving adoption of a standard for, and interoperability among several manufacturers of, devices that create grid flexibility.
 (d)Program goalsThe goals of the program are— (1)to demonstrate innovative and cost-effective techniques for the integration and optimization of distributed energy resources, including microgrid and networked microgrid systems;
 (2)to develop highly flexible, configurable, and interactive networks of utility, customer, and third-party systems with an IoT community enabling framework;
 (3)to inform the creation of standards and regulations; and (4)to increase regulatory and utility confidence in technologies and systems that are instrumental to the integration and optimization of distributed energy resources, including integrated energy systems.
 (e)Use of fundsA grant provided under this section may be used for any project that implements measures to advance the integration and optimization of distributed energy resources, as determined by the Secretary, including a project—
 (1)on advanced voltage control or optimization systems; (2)addressing dynamic protection schemes to manage reverse power flows, communications, sensors, energy storage, switching, and smart-inverter networks;
 (3)on advanced distribution management systems, such as automated substations; (4)on cybersecurity technologies and applications;
 (5)supporting nonrecurring engineering costs of adoption and implementation, among multiple manufacturers of grid-connected devices, of standards that enhance interoperability and connectivity on electricity systems; and
 (6)for manufacturers of grid-connected devices or electric utilities to establish full-time positions to design and implement technologies that promote grid flexibility.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available for a period of 10 years following the fiscal year for which the amounts were appropriated.
			4.Smart water heater demonstration program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an electric utility; and (B)a retail service provider of electricity.
 (2)ProgramThe term program means the demonstration program established under subsection (b)(1). (b)Demonstration program (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Director of the National Science Foundation, shall establish a demonstration program under which the Secretary shall provide grants to eligible entities to carry out projects for the design and production of smart water heater optimization programs.
 (2)Program goalsThe goals of the program are— (A)to demonstrate large-scale implementation of smart water heaters as an energy storage resource used on a regular basis as part of grid operation to improve the operational efficiency of the electric grid;
 (B)to demonstrate control of water heaters to compensate for the intermittent nature of renewable energy resources;
 (C)to diminish the market barriers to the broad adoption of smart water heaters; (D)to provide funding to address nonrecurring engineering costs; and
 (E)to demonstrate best practices for— (i)customer participation and satisfaction; and
 (ii)maximizing customer benefits. (3)Applications (A)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a proposal described in subparagraph (B).
					(B)Proposal requirements
 (i)In generalAn eligible entity shall submit as part of the application under subparagraph (A) a proposal that—
 (I)demonstrates that the eligible entity will closely collaborate with one or more manufacturers of water heaters or water heater control equipment to coordinate sales and marketing across distribution channels;
 (II)defines a specific geographical area in which the smart water heaters will be available and in operation for a period of not less than 1 year, but ideally for the full useful life of the smart water heaters;
 (III)demonstrates that the one or more participating manufacturers of water heaters or water heater control equipment identified under subclause (I) support the standards described in clause (ii);
 (IV)includes the stated intent and plan of the eligible entity to maintain the project after the program ends;
 (V)demonstrates the ability to execute control events on not fewer than 120 days per calendar year; (VI)stipulates a plan for increasing the number of smart water heaters on the electric grid, including by retrofitting existing hot water heaters with controls; and
 (VII)includes— (aa)an interoperability plan for the proposed project;
 (bb)a cybersecurity plan for the proposed project; (cc)a privacy plan for the proposed project, including a provision relating to the protection of the privacy of individual customer information, the secure storage, handling, and destruction of data, and the access of energy use data by third parties; and
 (dd)a formal approval of the project from the regulatory body of jurisdiction, such as a State public utility commission.
 (ii)Standards describedWith respect to a water heater produced or retrofitted under a project receiving a grant under the program, the standards referred to in clause (i)(III) are the following:
 (I)Water heaters or retrofit devices shall have— (aa)an ANSI/CTA–2045 communication interface; or
 (bb)a communication interface using a standard or specification for a nonproprietary communication interface from a recognized standards-based organization.
 (II)Water heaters shall support one or more standard application protocols, such as— (aa)OpenADR;
 (bb)IEEE 2030.5; or (cc)the CTA–2045 application layer.
 (4)Geographical requirementThe Secretary shall provide grants under the program to eligible entities carrying out projects in diverse geographical regions of the United States to ensure that projects are carried out in service territories with diverse utility business models.
 (5)Amount of grantThe amount of a grant provided to an eligible entity under the program for a project shall be not less than $500,000 and not more than $10,000,000.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available for a period of 10 years following the fiscal year for which the amounts were appropriated.
			5.Vehicle-to-Grid Integration (VGI) Demonstration Grant Program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an electric utility; (B)a private commercial entity, including vehicle manufacturers;
 (C)an institution of higher education; (D)a unit of State or local government;
 (E)a nonprofit organization; and (F)a National Laboratory.
 (2)ProgramThe term program means the vehicle-to-grid demonstration grant program established under subsection (b)(1). (b)Establishment of program (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in cooperation with the Secretary of Transportation, shall establish a vehicle-to-grid integration demonstration grant program of research, development, and demonstration activities—
 (A)to advance the co-optimization of electrified transportation and electricity systems, including by identifying ways to increase the resilience, efficiency, and environmental performance of the electric grid and the transportation system;
 (B)to advance the technical understanding of— (i)the manner in which vehicle charging systems are controlled and optimized, including by advancing vehicle and charging station telemetry and embedded metrology; and
 (ii)the practices of transmitting secure data over the Internet, a utility system, or other mechanism, with a means for implementation, such as a standard;
 (C)to optimize electric vehicles for the integration of renewable energy technologies and the reduction of greenhouse gases and other pollutants;
 (D)to investigate the technical, economic, and legal details of using fleet, transit, and municipal vehicle batteries for a range of electric grid services, including—
 (i)demand response; (ii)frequency regulation and other ancillary services; and
 (iii)energy output, or full-scale vehicle-to-electric grid, operations; (E)to investigate the co-optimization of the electrification of transportation with advancements in autonomous vehicles and the use of vehicles for ride sharing, including by—
 (i)studying consumer participation and other behavioral challenges, including incentives that promote co-optimization; and
 (ii)researching challenges and opportunities relating to the optimization of electric grid operations in the context of autonomous vehicle and ride-sharing usage patterns, including the use of energy storage in charging systems;
 (F)to investigate, in collaboration with the Commission, approaches to the aggregation, wholesale electricity marketing, and, to the maximum extent practicable, retail electricity marketing of electric grid services provided by electric vehicles, including research into the use of transactive energy systems as a means of enabling vehicle-electric grid integration;
 (G)to implement innovative consumer marketing and contracting models, including pricing approaches (including consumer access to wholesale market pricing signals), that co-optimize transportation benefits and electric grid benefits, including by maximizing the value of the vehicle services to the electric grid while also maximizing value to the consumer (including by maximizing the flexibility of use of the vehicle to the driver or rider);
 (H)to investigate and implement user-friendly electric vehicle and related equipment financing models linked to the marketing of electric grid services, including the means by which the electric grid services provided by an electric vehicle can help finance the cost of the vehicle;
 (I)to investigate and implement programs to improve the access to, and affordability of, electric vehicles for low-income populations;
 (J)(i)to advance best practices for manufacturers of electric vehicles, charging equipment, and systems; and
 (ii)to embed those practices in programs and grant opportunities of the Department of Energy to leverage competitive market electric vehicle products and incentivize more rapid and widespread adoption;
 (K)to assist electric utilities and transit agencies in collaboratively planning an electrified fleet; (L)to investigate the use of fleet, transit, and municipal vehicle batteries as power sources for community shelter facilities during emergencies;
 (M)to develop analytical tools and financial models to assist electric utilities and transit agencies in assessing electric utility and infrastructure requirements to support selected transit vehicle technologies and charging profiles, including analytic tools—
 (i)to optimize the total cost of ownership; (ii)to develop electrification route maps and transition plans, with quantitative estimates of the population-weighted reductions in pollutant exposure from electrification of specific routes, including criteria pollutants and new pollutants of concern; and
 (iii)to articulate the strategy and timelines for transitioning to zero-emission vehicles; (N)to investigate scenarios for the sharing of battery assets for the purpose of maximizing cost-performance and battery use, including—
 (i)scenarios that optimize shared usage between transit agencies and electric utilities over the lifecycle of the battery;
 (ii)incentives for an entity (such as an electric utility) to provide funding to reduce initial premium costs by—
 (I)owning the battery of a transit agency transit vehicle; and (II)charging the battery using smart charging; and
 (iii)enabling the entity to reposition the battery into stationary use after the battery has served the expected life of the battery in mobility use;
 (O)to develop a methodology for modeling load increases expected from electrifying the transportation sector; and
 (P)to investigate the deployment of electric vehicle technologies and charging infrastructure within scalable and integrated energy management systems as part of community energy infrastructure development.
 (2)ConsultationAs soon as practicable after the date of enactment of this Act, in carrying out the activities under paragraph (1), the Secretary shall consult with stakeholders, including—
 (A)vehicle manufacturers, including— (i)manufacturers of light-, medium-, and heavy-duty vehicles; and
 (ii)transit vehicle manufacturers; (B)electric utilities, such as investor-owned electric utilities, publicly owned electric utilities, and electric cooperatives;
 (C)third-party energy service providers; (D)transit agencies;
 (E)fleet operators; (F)private companies, including energy technology manufacturers and battery manufacturers;
 (G)other Federal agencies; (H)the National Laboratories;
 (I)States; (J)tribal governments;
 (K)units of local government; (L)nonprofit organizations;
 (M)institutions of higher education; (N)electric vehicle supply equipment and charging infrastructure manufacturers; and
 (O)battery manufacturers. (3)RequirementThe program shall include grants for projects relating to—
 (A)light-duty consumer vehicles; (B)fleet and municipal vehicles; and
 (C)transit vehicles. (c)Applications (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a commitment by the eligible entity to participate in a working group in accordance with section 9(a) relating to light-duty consumer vehicles or fleet and municipal vehicles and transit vehicles, as appropriate.
 (2)Proposal requirementsAn eligible entity shall submit as part of the application required under paragraph (1) a proposal that includes—
 (A)an interoperability plan for the proposed project; (B)a cybersecurity plan for the proposed project;
 (C)a privacy plan for the proposed project, including a provision relating to— (i)the protection of the privacy of individual customer information;
 (ii)the secure storage, handling, and destruction of data; and (iii)the access of energy use data by third parties; and
 (D)a plan for leveraging existing market product offerings. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out this section—
 (A)for projects relating to light-duty consumer vehicles, $20,000,000; and (B)for projects relating to fleet and municipal vehicles and transit vehicles, $20,000,000.
 (2)AvailabilityAmounts made available under paragraph (1) shall remain available for a period of 10 years following the fiscal year for which the amounts were appropriated.
				6.Granular retail electricity pricing grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an electric utility, such as—
 (A)an investor-owned electric utility; (B)a publicly owned utility; and
 (C)an electric cooperative. (2)ProgramThe term program means the granular retail electricity pricing grant program established under subsection (b)(1).
				(b)Establishment
 (1)In generalThe Secretary shall establish a program under which the Secretary shall provide grants to support projects described in subsection (d) for the voluntary deployment of granular retail electricity pricing, with the goal of producing more efficient economic signals for transactions conducted on the electric grid.
 (2)RequirementIn developing the program, the Secretary shall take into consideration lessons learned from granular electricity pricing demonstration and pilot projects, if any.
				(c)Application and selection
 (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate, including—
 (A)a description of the granular pricing mechanisms to be implemented; (B)a description of any enabling technology proposed to be used by the eligible entity, which shall include, at a minimum, advanced metering infrastructure;
 (C)the stated intent and plan of the eligible entity to maintain scaled and sustained implementation of the granular rate structure after the program ends;
 (D)a description of a consumer engagement and retention strategy; and (E)if the eligible entity is an electric utility or an electricity retailer, a formal approval of the project from the regulatory body of jurisdiction, such as a State public utility commission.
 (2)PriorityIn awarding grants under the program, the Secretary shall give priority to proposed projects that—
 (A)implement— (i)transactive energy systems; or
 (ii)systems of real-time pricing, in which prices are transmitted directly to devices; and (B)maximize the use and incorporation of technologies that create grid flexibility.
 (d)Use of fundsA grant provided under the program may be used for any project that implements granular retail rates, including a project—
 (1)to offset revenue-neutrality requirements established by an applicable State regulatory authority; (2)to study consumer behavior in response to implemented granular retail electricity pricing; or
 (3)to educate and engage consumers regarding rate design innovation, including by providing technical assistance and opportunities for comment.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available for a period of 10 years following the fiscal year for which the amounts were appropriated.
			7.Federal matching fund for smart grid investment costs
 (a)PurposeThe purpose of this section is to support the continued deployment of advanced metering infrastructure and other technologies.
 (b)Improvements to Federal matching fundSection 1306 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386) is amended—
 (1)in subsection (e)(1)— (A)in the matter preceding subparagraph (A), by striking within 60 days after the enactment of the American Recovery and Reinvestment Act of 2009 and inserting not later than 60 days after the date of enactment of the DEMO Act;
 (B)in subparagraph (D), by striking and at the end; (C)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (F)require as a condition of receiving funding under this section that the recipient of a grant shall submit to the Secretary—
 (i)an interoperability plan described in subsection (f)(1); and (ii)not later than 5 years after the date on which the recipient first receives funding under this section, an interoperability report described in subsection (f)(2).;
 (2)by redesignating subsection (f) as subsection (g); (3)by inserting after subsection (e) the following:
					
						(f)Interoperability plan and report
 (1)Interoperability planAn interoperability plan referred to in subsection (e)(1)(F)(i) shall include— (A)a demonstrated set of use cases;
 (B)a plan for facilitating interaction between the project of the grant recipient and the projects of not less than 3 other parties to demonstrate how the project may work with the projects of other parties;
 (C)a protocol for measuring and verifying interoperability performance; (D)a methodology for evaluating overall interoperability maturity, including the application, if appropriate, of an interoperability maturity model;
 (E)a list of deployed standards; and (F)the integration and testing approaches for the project to ensure interoperability.
 (2)Interoperability reportAn interoperability report referred to in subsection (e)(1)(F)(ii) shall include a description of a discussion, an analysis, data, or a combination thereof relating to—
 (A)the performance of the demonstrated set of use cases described in paragraph (1)(A); (B)the interaction between the project of the grant recipient and the projects of not less than 3 other parties, as described in paragraph (1)(B);
 (C)costs and benefits to— (i)consumers;
 (ii)electric utilities; (iii)appliance manufacturers;
 (iv)grid operators; and (v)other parties that the Secretary determines are relevant; and
 (D)performance, if appropriate, according to an interoperability maturity model, as described in paragraph (1)(D).; and
 (4)in subsection (g) (as redesignated by paragraph (2)), by striking 2012 and inserting 2025. 8.Privacy (a)Protecting privacy and securityIn carrying out this Act, the Secretary, the Administrator of the Energy Information Administration, and the Secretary of Homeland Security shall identify, incorporate, and follow best practices for protecting the privacy of individuals and businesses and the respective sensitive data of the individuals and businesses, including by managing privacy risk and implementing the Fair Information Practice Principles of the Federal Trade Commission for the collection, use, disclosure, and retention of individual electric consumer information in accordance with the Office of Management and Budget Circular A–130 (or successor circulars).
 (b)Personal protections for sensitive personal dataNo Federal entity shall request the creation, recording, or collection of data identified to an individual person as a result of this Act.
			(c)Law enforcement requirements
 (1)DefinitionsIn this subsection: (A)Governmental entityThe term governmental entity has the meaning given that term in section 2711 of title 18, United States Code.
 (B)Judge of competent jurisdiction; StateThe terms judge of competent jurisdiction and State have the meanings given such terms in section 2510 of title 18, United States Code. (2)Consumer informationA governmental entity may obtain from an electric utility, third-party aggregator, or other nongovernmental entity under an administrative subpoena authorized by a Federal or State statute or a Federal or State grand jury or trial subpoena the—
 (A)name of an electric consumer; (B)address of an electric consumer;
 (C)length of service (including start date) of, and types of service used by, an electric consumer; and
 (D)means and source of payment for such service (including any credit card or bank account number) of an electric consumer.
 (3)Electric usage informationA governmental entity may only require the disclosure by an electric utility, third-party aggregator, or other nongovernmental entity of information regarding the use of electricity by an electric consumer (including monthly usage data, data at a greater level of detail or specificity, and information about electric use by specific appliances) pursuant to a warrant issued based on probable cause, using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) by a court of competent jurisdiction.
				(4)Notice
 (A)In generalNot later than 30 days after obtaining a warrant for electric usage information described in paragraph (3), a governmental entity shall notify each electric consumer whose information was obtained.
					(B)Delay of notice
 (i)In generalUpon application by a governmental entity, a judge of competent jurisdiction may issue an order authorizing the governmental entity to delay notice under subparagraph (A) for a period of not more than 180 days if the judge finds reason to believe notifying the electric consumer of the order will result in—
 (I)endangering the life or physical safety of an individual; (II)flight from prosecution;
 (III)destroying of or tampering with evidence; (IV)intimidation of potential witnesses; or
 (V)otherwise seriously jeopardizing an investigation or unduly delaying a trial. (ii)Unlimited renewalsUpon application by a governmental entity, a judge of competent jurisdiction may renew an order delaying notice under clause (i) for additional periods of not longer than 180 days if the judge makes a finding described in clause (ii).
 (5)SuppressionAny electric usage information described in paragraph (3), or evidence directly or indirectly derived from such information, may not be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof if the obtaining of the information was not conducted in accordance with this subsection.
				(6)Reporting
 (A)By governmental entitiesIn January of each year, each governmental entity shall submit to the Administrative Office of the United States Courts information regarding any warrant described in paragraph (3) that was sought or obtained by the governmental entity during the previous year, including—
 (i)the number of warrants described in paragraph (3) sought by the governmental entity; (ii)the number of warrants described in paragraph (3) obtained by the governmental entity; and
 (iii)for each warrant described in paragraph (3) sought or obtained by the governmental entity— (I)the offense specified in the application; and
 (II)the identity of the officer applying for the warrant. (B)Report to CongressAs part of the report submitted under section 2519(3) of title 18, United States Code, the Administrative Office of the United States Courts shall provide to Congress, with respect to the previous year—
 (i)the number of warrants described in paragraph (3) sought by governmental entities; (ii)the number of warrants described in paragraph (3) obtained by governmental entities; and
 (iii)a summary and analysis of the data required to be filed with the Administrative Office under subparagraph (A).
						9.General provisions
			(a)Working group
 (1)EstablishmentFor each grant program established under this Act, the Secretary shall establish a working group to be composed of representatives of each project selected to receive a grant under this Act.
 (2)MeetingsThe working groups established under paragraph (1) shall meet not less frequently than once every 180 days.
 (3)Participation requiredAs a condition of receiving a grant under this Act, the recipient shall designate a representative of the relevant project to serve as a member of the working group under this subsection, including by attending each meeting of the working group described under paragraph (2).
				(b)Reports
 (1)Grant recipient reportNot later than 18 months after the date on which a grant is first provided to an eligible entity under a grant program established under this Act, the eligible entity shall submit to the Secretary a report describing the results of the project, including information on—
 (A)technical findings from the project, including— (i)cost savings;
 (ii)the cybersecurity implications of implementing the project; (iii)customer participation and satisfaction;
 (iv)any customer benefits realized as a result of the program; and (v)environmental performance;
 (B)an accounting of project costs; and (C)a description of how project findings will be implemented in the future.
 (2)Reports to CongressNot later than 2 years after the date on which the initial grants are provided under each program established under this Act, the Secretary shall submit to the appropriate committees of Congress a separate report relating to each program, including information such as—
 (A)the technical findings of the program; (B)the number of projects undertaken;
 (C)an analysis of costs and benefits of implementing the program; and (D)the total amount of funds distributed under the program, including a breakdown by State and by service territory.
 (c)Cost-ShareThe Federal share of the cost of a project that receives a grant under a program established under this Act shall not exceed 50 percent of the total cost of the project.